Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/965092. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims appear to differ slightly in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending claimed inventions and vice versa.  It is noted that the instant claims and copending claims recite different properties.  It is noted that copending claims 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 recite the same ingredients required by the instant claims, particularly considering the polyester polyol particulars of copending claim 8.  These overlapping compositions of the instant claims and the copending claims must necessarily have the same properties, including the .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of copending Application No. 16/645676. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims appear to differ slightly in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions.  It is noted that the instant claims and copending claims recite different properties.  It is noted that copending claims 1, 10, 11, 12, 13, 14, 15, and 16 recite the polyester polyol, polyisocyanate and filler required by the instant claims, particularly considering the polyester polyol particulars of copending claims 10 and 13.  These overlapping compositions of the instant claims and the copending claims must necessarily have the same properties, including the properties of the copending claims and the properties of the instant claims.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




s 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/645897. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims appear to differ slightly in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions.  It is noted that the instant claims and copending claims recite different properties.  It is noted that copending claims 4, 5, 6, 7, 8, 9, 10, and 11 recite the polyester polyol, polyisocyanate and filler required by the instant claims, particularly considering the polyester polyol particulars of copending claim 7.  These overlapping compositions of the instant claims and the copending claims must necessarily have the same properties, including the properties of the copending claims and the properties of the instant claims.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.      Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/646816 with US Pat. Application Publication No. 2004/0214978 Rosin et al. being cited to teach the obviousness of using moisture scavengers in isocyanate containing compositions of the instant claims and teaching that NCO reacts with moisture.

Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims appear to differ slightly in 

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the moisture scavengers of the copending claimed inventions in the instant claims because the main portion of the claimed compositions is the same polyester polyol, polyisocyanate, and filler and it is known from the teachings of Rosin, paragraph [0072] to use the instantly claimed moisture scavengers in isocyanate containing compositions to absorb moisture which is known to react with NCO, as taught by Rosin, paragraph [0023], and the use of these known moisture scavengers in the instantly claimed compositions would have been expected to give the same prevention of NCO/ambient moisture reaction in the instantly claimed inventions.  The other claimed moisture scavengers of the copending claims are not required to be chosen and merely further define the broader recited moisture scavengers of the copending claims.  Therefore, two-way obviousness exists between the instant claims and the copending claims.



7.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.     Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      It is not clear what temperature is required for measuring the viscosities of the instant claims 3 and 4.  “Viscosity can be measured at room temperature, for example” according to the instant specification, paragraph [52].  “Can be” and “for example” show that the viscosity is not required to be measured at room temperature and “can be” measured at other temperatures, “for example”.  The scope of the claims is therefore not clear because viscosity is materially affected by temperature.  

For examination purposes, viscosity at any temperature is taken as reading on the instant claims 3 and 4.


The scope of the claims is therefore not clear.

For examination purposes, any substrate and any adhesive force measuring conditions are taken as falling within the scope of those of the instant claims.


9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8058470 Uyama et al.

Regarding claims 1, 8, and 9:

Uyama discloses polyurethanes made by combining polyester polyol with no melting point, i.e. no crystallinity, polyisocyanate, and filler at the entire document, particularly column 2, lines 65-67, column 11, lines 45-67, and column 12, lines 1-2.  The filler of column 11, line 50 is particularly noted.  The polyisocyanates of column 11, line 52 to column 12, line 2 are particularly noted.  Uyama, column 1, lines 5-8 show their polyester polyols to have low melting points and low crystallinity.  Uyama, column 14, lines 15-29, Table 1, particularly noting the melting point and degree of crystallinity of the first polyester polyol.  Uyama, column 15, lines 1-14, Table 2, particularly the first polyester polyol has no melting point and no crystallinity.  Uyama, column 16, lines 21-34, Table 3, particularly the first polyester polyol has no melting point and no crystallinity.  The exemplified polyester polyols with no melting temperature, i.e. no crystallinity, of Uyama, such as column 18, lines 34-35 are noted herein.
The polyurethanes of Uyama are useful as adhesives.  See Uyama, column 13, lines 2-53, particularly line 46, noting “adhesives”.
The polyisocyanates of Uyama include those of the instant claims 8 and 9.  See Uyama, column 11, lines 60-64, noting the alicyclic polyisocyanates.  Note that they may be isocyanurates of the alicyclic polyisocyanates as well.  See Uyama, column 11, lines 55-56, noting “isocyanurate-modified”.  Note that the higher functionality polyisocyanates of Uyama, such as the isocyanurates, give thermoset polymers into which additives are not easily mixed.  It 

Uyama does not exemplify the instantly claimed combination of polyester polyol, polyisocyanate, and filler in making their polyurethanes.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed urethane-based compositions from the disclosure of Uyama because Uyama encompasses the instantly claimed combinations of the instantly claimed polyester polyols, polyisocyanates, and fillers, as discussed above, and the combination of these reactants and fillers would have been expected to aid in mixing because the reaction mixture is liquid while the final product is high viscosity solid that is often thermoset, and the resulting compositions and reaction products would have been expected to have the properties of the reactant compositions and polyurethanes of Uyama, including the properties explicitly discussed in Uyama and the properties inherent to the polyurethanes of Uyama.

The open language of the instant claims includes any additional components of Uyama.
The instantly claimed “urethane-based composition” is taken as including reaction products of the instantly claimed components.  The instantly claimed “comprising a main composition part comprising” is taken as reading on the final composition of Uyama before application because it is a urethane-based composition which comprises a main part comprising the ingredients therein.  The “main part” is the entire final composition of Uyama.


Regarding claim 2:

The polyester polyols of Uyama, discussed above, having no melting point and therefore no crystallinity also have negative glass transition temperatures.  The mixtures of the polyester polyols of Uyama, discussed above, which have negative glass transition temperatures with the polyisocyanates of Uyama would have been expected to necessarily  have glass transition temperatures in the broad range of the instant claim 2, after curing, because the polyester makes up the greatest portion of the mixture and therefore affects the glass transition temperature the most and the polyester polyol and polyisocyanates of Uyama are those of the instant claims and therefore must necessarily give the same properties as the instantly claimed polyester polyol/polyisocyanate mixtures after curing of the instant claim 2.  See MPEP 2112.

Regarding claims 3 and 4:

The polyester polyols and polyisocyanates of Uyama necessarily and inherently have viscosities in the broad ranges of the instant claims 3 and 4 at some temperature because they are low molecular weight polyester polyols which are amorphous which lowers the viscosity as is understood by the relationship between molecular weight and viscosity established by “viscosity average molecular weight” and no crystallinity removes the possibility of solidification via crystallization.  Increased temperature lowers viscosity.  The alicyclic polyisocyanates of Uyama are those of the instantly claimed inventions.

Regarding claims 13 and 14:

     There necessarily exists some substrate having NCO reactive groups to which the polyurethane forming compositions of Uyama, which are discussed above, can be applied and reacted so as to give an adhesive force according to the broad range of the instant claim 13.
Since covalent bonds are highly responsible for the adhesive force of the above discussed polyurethane forming mixture of Uyama/substrate with NCO reactive groups and such covalent bonds are not degraded by the relatively mild conditions of the instant claim 14, particularly the lower temperature, the adhesive force (S2) and adhesive force (S1) of the above discussed polyurethane forming mixture of Uyama reacted on a substrate having NCO reactive groups would be expected to be relatively close giving a ratio of adhesive force (S2) to adhesive force (S1) that is close to 100%.  The polyurethane forming compositions of Uyama discussed above are therefore expected to have the limitations of the instant claims 13 and 14 for some substrate containing NCO reactive groups.

11.      Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2004/0214978 Rosin et al. with Zajac et al., “Relaxation Behavior of Polyurethane Networks with Different Composition and Crosslinking Density”, Polymer 111 (2017), pages 83-90 being cited for the description of CAPA 2043.

Regarding claims 1 and 5-9:

Rosin discloses moisture curing hot melt polyurethane adhesives containing an amorphous polyester polyol and an isocyanate.  See Rosin, the abstract, and paragraphs [0004], 
See Zajac,  page 85, the first column, Scheme 1, particularly noting p and o, and the second column, Table 1, particularly noting that n=p+o.  It is clear from this disclosure of Zajac that the polylactone which is CAPA 2043 has the structure of the polyester polyol of Scheme 1. a).  R of this structure is the 1,4-butanediol minus the OH hydrogens.  There are 2.7 caprolactone groups which necessitates some molecules having one caprolactone moiety on each side of the butanediol residue and some molecules having one caprolactone moiety on one side of the butanediol and two caprolactone moieties on the other side of the butanediol.  These polyester polyols of CAPA 2043 fall within the scope of the instantly claimed ester-based polyol of the instant claims 1, 5, Formula 2, and 7, in which Y is the 1,4-butanediol residue.  It is clear from Rosin, paragraph [0067] that CAPA 2043 has a melting temperature of 0-10⁰ C, which makes the CAPA 2043 of Rosin fall within the scope of the instantly claimed ester-based polyol resin of the instant claims 1 and 5-7.
Rosin, paragraph [0047], noting the aliphatic and cycloaliphatic diisocyanates therein, falls within the scope of the instant claims 8 and 9.

The open language of the instant claims includes any additional components of Rosin.
The instantly claimed “urethane-based composition” is taken as including reaction products of the instantly claimed components.  The instantly claimed “comprising a main composition part comprising” is taken as reading on the final composition of Rosin before application because it is a urethane-based composition which comprises a main part comprising the ingredients therein.  The “main part” is the entire final composition of Rosin.

Rosin does not exemplify the instantly claimed urethane-based compositions containing filler.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the above discussed compositions containing fillers because Rosin discloses the use of fillers at paragraph [0053] and fillers would have been expected to give their filling and reinforcing properties to the above discussed adhesive compositions of Rosin.

Regarding claim 2:

The CAPA2043 polyester polyol of Rosin, discussed above, is the polyester polyol of the instant claims 1 and 5.  The mixtures of the polyester polyols of Rosin, discussed above, with the polyisocyanates of Rosin would have been expected to necessarily  have glass transition temperatures in the broad range of the instant claim 2 because the the polyester polyol and polyisocyanates of Rosin are those of the instant claims and therefore must necessarily give the 

Regarding claims 3 and 4:

The above discussed CAPA 2043 and polyisocyanates of Rosin necessarily and inherently have viscosities within the broad ranges of the instant claims 3 and 4 at some temperature because they are the polyester polyols and polyisocyanates of the instant claims which necessarily have the same properties as these components of the instant claims.  See MPEP 2112.

Regarding claim 6:

The instant claim 6 only further defines the X moieties of claim 5.  The instant claim 6 does not require Formula 1 of claim 5 to be chosen.  The above discussed CAPA 2043 therefore reads on the instant claim 6.

Regarding claims 13 and 14:

1 gram force/mm is 0.056 pound force/inch.  1 gram force/10mm gives 0.1 gram force/mm.  The adhesive force of the instant claim 13 corresponds to (150 gf/10mm/10) which gives 15 gf/mm.  The adhesive force of the instant claim 13 corresponds to 0.056 lbf/inch/1 
For substrates with which the NCO groups of Rosin’s adhesive react, the adhesive force is not expected to degrade much if any under the mild conditions of the instant claim 14, particularly at 40⁰ C.  Therefore, S2/S1 *100% is expected to be close to 100% which falls within the scope of the instant claim 14.

12.      Claims 10-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2004/0214978 Rosin et al. with Zajac et al., “Relaxation Behavior of Polyurethane Networks with Different Composition and Crosslinking Density”, Polymer 111 (2017), pages 83-90 being cited for the description of CAPA 2043, as applied to claims 1-9 and 13-14 in paragraph 11 above, in view of WO 2016/137303 Park et al. as translated by US Pat. No. 10615471 Park et al.

References to Park below reference the US Patent unless otherwise noted.

The discussion of paragraph 11 above is repeated here in its entirety.

Regarding claims 10-12:

Rosin does not disclose the fillers and amounts thereof of the instant claims 10-12.



It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the fillers of the instant claim 10 in the amounts of the instant claims 11 and 12 in the urethane adhesive compositions of Rosin because they are encompassed by Rosin’s unlimited fillers and filler amounts and they would have been expected to give predictable properties to the compositions of Rosin that are discussed above, including predictable viscosity, filling, reinforcement, and thermal conductivity.

Regarding claims 15-19:

Rosin does not disclose using their adhesives in the battery components of the instant claims 15-19.

Park does not disclose the instantly claimed urethane-based composition.  Park does disclose the general battery module, battery pack, and methods of making them of the instant claims 15, 16, 18, and 19.  See Park, Fig. 1, Fig. 4, Fig. 6, Fig. 7, and Fig. 8.  See Park, column 1, lines 54-67, noting the instantly claimed walls of lines 63-66.  See Park, column 2, lines 29-39, 

Park discloses the battery module, battery pack, and methods of making them of the instant claims 15, 16, 18, and 19 except for the instantly claimed urethane-based composition particulars.
Park discloses using their batteries in electric vehicles which falls within the scope of the automobile of the instant claim 17.  See Park, column 14, lines 54-62, particularly noting the use of the batteries in the electric vehicle of line 56.


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the battery modules and battery packs of the instant claims 15 and 16 according to the methods of the instant claims 18 and 19 using the urethane-based adhesives of Rosin, which are discussed in paragraph 11 above, because Park teaches the battery module, battery pack, and methods of making them except for the use of the instantly claimed urethane-based composition, Rosin discloses urethane-based adhesive compositions having excellent 

The automobile, i.e. electric vehicle, of Park using the above discussed batteries of Rosin in view of Park falls within the scope of the instant claim 17.

13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762